Per Curiam. Appellant Donnie Whitney filed a motion for belated appeal from the order denying his motion for postconviction relief pursuant to A.R.Cr.P. Rule 37. We previously denied the motion because Appellant’s attorney, Marsha Basinger, did not admit fault in failing to timely file the notice of appeal. See Whitney v. State, 334 Ark. 241, 973 S.W.2d 481 (1998) (per curiam). We indicated, however, that we would grant the motion if Appellant’s attorney filed within thirty days a motion and affidavit accepting full responsibility for not timely filing the notice of appeal. Appellant’s attorney has assumed full responsibility for the error in an amended motion filed on October 5, 1998.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Johnson v. State, 332 Ark. 78, 959 S.W.2d 54 (1998) (per curiam); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this per curiam will be forwarded to the Committee on Professional Conduct. See Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978).